UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
SAVANNAH BARROWS et al.,
                                                     5:19-cv-144
                            Plaintiffs,              (GLS/ATB)

                     v.

BRINKER RESTAURANT
CORPORATION, d/b/a CHILI’S
GRILL & BAR,

                   Defendant.
________________________________

                                  SUMMARY ORDER

     Defendant Brinker Restaurant Corporation, doing business as Chili’s

Grill & Bar, has moved to dismiss pursuant to Rules 12(b)(1) and (6) of the

Federal Rules of Civil Procedure and compel arbitration pursuant to the

Federal Arbitration Act.1 (Dkt. No. 15.) For the reasons that follow, the

motion is denied with leave to renew.

     Plaintiffs Savannah Barrows and Michael Mendez, a former and

current employee of Brinker, commenced this putative class action

pursuant to the Fair Labor Standards Act 2 and New York law, seeking

damages related to their employment with Brinker. (Compl. ¶¶ 1, 25, 42,

      1
          See 9 U.S.C. §§ 1-16.
      2
          See 29 U.S.C. §§ 201-19.
43, 57, Dkt. No. 1.) Brinker contends that, in connection with their

“onboarding” as new hires, plaintiffs entered into an arbitration agreement, 3

which covers the claims in suit. (Dkt. No. 15, Attach. 2 ¶¶ 11, 15, 17, 18.)

Brinker asserts, therefore, that this matter should be referred to arbitration

and dismissed, or, alternatively, stayed pending arbitration. (Dkt. No. 15,

Attach. 1.) More specifically, Brinker has furnished documents, which

purportedly demonstrate that plaintiffs agreed to arbitrate by electronically

signing them in the process of their onboarding. (Dkt. No. 15, Attach. 2 at

7, 9, 15, 17, 19-22, 24-27.)

      Plaintiffs rebut Brinker’s claim that an arbitration agreement was

entered into by each of them with declarations wherein they deny

electronically signing any of the documents in question; they each make

other specific denials too. (Dkt. No. 20, Attach. 2 ¶¶ 23, 25, 28; Dkt. No.

20, Attach. 3 ¶¶ 12, 14, 17.) For example, Barrows asserts that she

completed all of her paperwork by hand upon being hired by Brinker’s

predecessor and completed no additional paperwork when Brinker became

the operator of the Chili’s where she worked; she never accessed Chili’s

       3
         Principally, Brinker asserts that plaintiffs electronically signed documents titled
“Electronic Signature Agreement,” “Receipt of Brinker’s Hourly Team Member Policies &
Procedures Manual,” and “Mutual Agreement to Arbitrate.” (Dkt. No. 15, Attach. 2 at 7, 9, 15,
17, 19-22, 24-27.)

                                              2
intranet, websites, or systems from any device except for a training video

and once from a Chili’s computer to enroll in Chili’s 401K plan; she never

owned a computer nor did she live in a house with a personal computer;

and she has never heard of or used the Taleo system, which Brinker

contends was used to electronically sign the documents. (Dkt. No. 20,

Attach. 2 ¶¶ 4-5, 8-9, 11-13, 16-20.) Mendez alleges that, while he used

the Taleo system for his initial application, he “never again used the Taleo”

system; he never used a computer or electronic device to fill out

employment documents; he did not use a computer at Chili’s; and he never

accessed the Chili’s intranet, websites, or systems from any device except

for a training video. (Dkt. No. 20, Attach. 3 ¶¶ 3-4, 6-8.)

      Plaintiffs concede that, if the arbitration agreements were signed by

them, they would require that this action be referred to arbitration. (Dkt.

No. 20 at 2, 3.) Asserting that there are issues of material fact regarding

the existence of an agreement to arbitrate, plaintiffs request that the court

deny Brinker’s motion and order limited discovery on the authenticity of the

electronic signatures. (Id. at 4-18.)

      In reply, and for the first time, Brinker submits additional declarations

and a copy of an “Agreement to Arbitrate” apparently signed by Mendez’s

                                        3
hand. (Dkt. No. 24, Attachs. 1-4.) Among other things, Brinker expands

upon its contention that an arbitration agreement existed between it and

Barrows, arguing that beyond her electronic signatures, her conduct

demonstrates her assent to the arbitration clause. 4 (Dkt. No. 24 at 7, 12-

14.)

       Motions to compel arbitration are governed by a standard akin to that

of summary judgment. See Bensadoun v. Jobe-Riat, 316 F.3d 171, 175

(2d Cir. 2003). “If there is an issue of fact as to the making of the

agreement for arbitration, then a trial is necessary.” Id. (citing 9 U.S.C.

§ 4). As relevant here, and given plaintiffs’ admission that, if the

agreements are binding, arbitrations is required, (Dkt. No. 20 at 2), Brinker

“must make a prima facie initial showing that an agreement to arbitrate

existed [under New York law] before the burden shifts to [plaintiffs] to put

the making of that agreement ‘in issue,’” Hines v. Overstock.com, Inc., 380

F. App’x 22, 24 (2d Cir. 2010) (quoting 9 U.S.C. § 4); see First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (“When deciding


       4
          Brinker’s argument in this regard appears to rely on broken logic. As its contention
goes, because Barrows availed herself of the anti-harassment policy, she must have had the
Team Member Manual, which also included the arbitration agreement language. (Dkt. No. 24
at 12-14.) It is rank speculation to say that, because she made a harassment claim, Barrows
must have had the Manual. In any case, because this argument was raised for the first time in
a reply, the court need not and does not resolve it.

                                              4
whether the parties agreed to arbitrate a certain matter (including

arbitrability), courts generally . . . should apply ordinary state-law principles

that govern the formation of contracts.”); Brown v. St. Paul Travelers Cos.,

331 F. App’x 68, 70 (2d Cir. 2009) (relying on New York law to determine

whether an agreement to arbitrate existed). If the existence of an

agreement is properly put “in issue, the court shall proceed summarily to

the trial thereof.” 9 U.S.C. § 4; see Sphere Drake Ins. v. Clarendon Nat’l

Ins., 263 F.3d 26, 30 (2d Cir. 2001) (“If the making of the agreement to

arbitrate is placed in issue . . . the court must set the issue for trial.”

(emphasis added)).

      “[T]he party putting the agreement to arbitrate in issue must present

‘some evidence’ in support of its claim before a trial is warranted.” Sphere

Drake Ins., 263 F.3d at 30 (citations omitted). To put it differently, the party

challenging the existence of an agreement must make “an unequivocal

denial that the agreement had been made . . . , and some evidence should

[be] produced to substantiate the denial.” Interocean Shipping Co. v. Nat’l

Shipping & Trading Corp., 462 F.2d 673, 676 (2d Cir. 1972) (quoting

Almacenes Fernandez, S.A. v. Golodetz, 148 F.2d 625, 628 (2d Cir. 1945);

accord Denney v. BDO Seidman, L.L.P., 412 F.3d 58, 67-68 (2d Cir. 2005).

                                         5
        First and foremost, it is necessary to establish what is properly before

the court and what is not. It is hornbook law that new arguments and

evidence are not properly presented in a reply memorandum of law. See

Zirogiannis v. Seterus, Inc., 221 F. Supp. 3d 292, 298 (E.D.N.Y. 2016),

aff’d, 707 F. App’x 724 (2d Cir. 2017) (“It is well-established that

‘[a]rguments may not be made for the first time in a reply brief.’” (quoting

Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993)); Bravia Capital

Partners, Inc. v. Fike, 296 F.R.D. 136, 144 (S.D.N.Y. 2013) (noting that the

submission of new evidence and arguments in a reply is improper).

Consequently, Brinker’s new arguments, declarations, and exhibits offered

for the first time in its reply will not be considered. Indeed, plaintiffs have

had no opportunity to respond to them. As far as the record properly

before the court, there are issues of fact, which preclude the court’s referral

of this matter to arbitration. Plaintiffs’ declarations include unequivocal

denials and factual allegations, detailed above, that tend to substantiate

them.

        For all of these reasons, Brinker’s motion must be denied; however, it

is not clear that the discovery requested by plaintiffs is warranted or

appropriate. Indeed, the statute contemplates trial alone, see 9 U.S.C. § 4,

                                        6
and plaintiffs have not suggested with any particularity what might be

unearthed in discovery. In other words, it is not apparent why discovery is

preferable to trial. And, even though the court has not relied upon it, the

improperly submitted arbitration agreement that was apparently signed by

Mendez’s own hand cannot be unseen. Therefore, while Brinker’s motion

is denied, it is denied with leave to renew. The arguments raised and

evidence submitted by Brinker for the first time in its reply regarding

Barrows assent through conduct and Mendez’s physically singed

arbitration, may be the subject of that renewed motion along with any other

potentially meritorious argument that has not been specifically rejected by

this Summary Order.

      Accordingly, it is hereby

      ORDERED that Brinker’s motion to dismiss and compel arbitration

(Dkt. No. 15) is DENIED; and it is further

      ORDERED that Brinker may renew its motion, consistent with the

foregoing, within thirty (30) days of the date of this Summary Order; and it

is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

                                       7
IT IS SO ORDERED.

March 30, 2020
Albany, New York




                    8
